Case 6:19-cv-00079-CCL Document 1-1

James E. Brown

THE JAMES BROWN LAW OFFICE, PLLC
30 South Ewing Street

Helena, MT 59601

Telephone: (406) 449-7444

Facsimile: (406) 443-2478

Email: thunderdomelaw@gmail.com

 

Filed 11/26/19 Page 1 of 36

 

Attorney for Plaintiffs
MONTANA FIRST JUDICIAL DISTRICT
LEWIS AND CLARK COUNTY
MARTY BURCKHARD,
Plaintiff, Cause No. DD V~20 \7-273
vs.

WAL-MART STORES, INC.; D/B/A WALMART and

JOHN DOES J-XXX,
Defendanis.

 

VERIFIED COMPLAINT
FOR DAMAGES AND
DEMAND FOR JURY TRIAL

 

COMES NOW, the Plaintiff, MARTY BURCKHARD, and for his claim for relief

against the Defendant(s), allege(s) as follows:

JURISDICTION

1. Marty Burckhard is a resident of Lewis and Clark County.

2. Wal-Mart Stores, Inc. (“Walmart”) is a Delaware corporation that does business across

the United State and Montana. Wal-Mart Stores, Inc. operates Walmart stores across the

state of Montana.

3. Wal-Mart Stores, Inc. does business as “Walmart.”

4. The store where Mr. Burckhard bought the defective bicycle at issue is located at 2750

Prospect Avenue in Helena, Montana.

5. Venue is proper in Lewis and Clark County as this is the county where the events

complained of transpired.

0091

VERIFIED COMPLAINT - PAGE | OF 4
10.

il,

12.

13.

14.

13.

16.

17.

0091

Case 6:19-cv-00079-CCL Document1-1 Filed 11/26/19 Page 2 of 36

FACTS COMMON TO ALL CLAIMS

On June 30, 2014, Marty Burckhard purchased a Hyperbike Company Static bicycle at
the Walmart store located on Prospect Avenue in Helena, Montana.
Mr. Burckhard bought the bicycle preassembled from this Walmart and paid extra for the
bike to be assembled.
On August 10, 2014 Mr. Burckhard rode the Static bicycle on a ride with his children.
During the ride, the handlebars pulled away from the frame causing Mr. Burckhard to fall
off.
Mr. Burckhard suffered multiple, serious injuries as a result of the fall.
John Does I-XXX are fides or entities unknown to the Plaintiff at this time who may
be included as parties to this matter when the true name of the Defendant is discovered,
including persons who may be employees of Defendant.

Count I: Negligence
Plaintiff re-alleges and reincorporates each preceding paragraph of this Complaint as if
set forth specifically in this Count.
Wal-Mart Stores, Inc. had a duty to properly assemble the Hyperbike Co. Static bicycle
and had a separate duty not to sell a defective bike to one of its customers.
Wal-Mart Stores, Inc. owed a duty of care to Plaintiff.
Wal-Mart Stores, Inc. breached that duty by failing to properly assemble the bicycle.
Marty Burckhard suffered extensive injuries because of the fall caused by the
negligently-assembled Hyperbike Company Static bicycle.
Were it not for Walmart’s negligence, Plaintiff would not have suffered extensive

physical injuries and would not have suffered financial damages.

VERIFIED COMPLAINT - PAGE 2 OF 4
Case 6:19-cv-00079-CCL Document1-1 Filed 11/26/19 Page 3 of 36

Count II: Products Liability

18. Plaintiff re-alleges and reincorporates each preceding paragraph of this Complaint as if
set forth specifically in this Count.

19, Wal-Mart Stores, Inc. improperly assembled the Hyperbike Company Static bicycle,
thereby creating a dangerous latent defect.

20. Mr. Burckhard purchased the bicycle from Walmart and the bicycle was purchased,
unknowingly, in a defective condition.

21. Mr. Burekhard rode the bicycle and suffered extensive injuries as a result of the latent
assembly and manufacturing defect.

22. Were it not for the defective nature of the bike purchased, Plaintiff would not have

suffered extensive physical injuries and would not have suffered financial damages.

WHEREFORE, The Plaintiff prays for the following relief:

1. Fora determination that judgment should be awarded to the Plaintiff on all the counts listed
herein;

2. For damages from the Defendants’ negligence and manufacturing defect, including, but
not limited to, personal injury, medical bills, out-of-pocket expenses, lost wages, and pain
and suffering;

3. For trial by jury;

4, For an award of attorneys’ fees and costs; and

5. All such and other relief as the Court and a trier of fact may deem necessary and proper.

0091 VERIFIED COMPLAINT ~ PAGE 3 OF 4
Case 6:19-cv-00079-CCL Document1-1 Filed 11/26/19 Page 4 of 36

DATED this “ day of April, 2017.

THE JAMES BROWN LAW OFFICE, PLLC

SZ

James E. Brown
Attorney for Pl,

   

0091 VERIFIED COMPLAINT - PAGE 4 OF 4
Case 6:19-cv-00079-CCL Document1-1 Filed 11/26/19 Page 5 of 36

Scott Peterson

MORRISON SHERWOOD WILSON DEOLA PLLP
401 North Last Chance Gulch

P.O. Box 557

Helena, Montana 59624-0557

(406) 442-3261

(406) 443-7294 facsimile

speterson(@mswdlaw.com

Alttorneys for Plaintiff

MONTANA FIRST JUDICIAL DISTRICT COURT
LEWIS AND CLARK COUNTY

 

MARTY BURCKHARD,
Plaintiff,

Vv.

WAL-MART STORES, INC.; D/B/A
WALMART and JOHN DOES I-XXX,

Defendants.

 

Cause No. DDV 2017-273

NOTICE OF A LAWSUIT AND
REQUEST TO ACKNOWLEDGE AND
WAIVE SERVICE OF A SUMMONS

 

TO: WAL-MART STORES, INC.,
c/o Marshal Mickelson
129 W. Park St., Ste. 300

Butte, MT 59701

Why are you getting this?

A lawsuit has been filed against you, or the entity you represent, in this court under
the number shown above. A copy of the complaint is attached.

This is not a summons, or an official notice from the court. It is a request that, to
avoid expenses, you acknowledge and waive formal service of a summons by signing and
retutning the enclosed acknowledgment and waiver. To avoid these expenses, you must
return the acknowledgment and waiver within 21 days (42 days if you are the State of
Montana, a state agency, or a state officer or employee) from the date shown below, which is
the date this notice was sent. Two copies of the acknowledgment and waiver are enclosed,
Case 6:19-cv-00079-CCL Document1-1 Filed 11/26/19 Page 6 of 36

along with a stamped, self-addressed envelope, or other prepaid means for returning the
original. You may keep the other copy.

What happens next?

If you return the signed acknowledgment and waiver, I will file it with the court. The
action will then proceed as if you had been served on the date the waiver is filed, but no
summons will be served on you and you will have 21 days from the date you sign the
acknowledgment and waiver (42 days if you are the State of Montana, a state agency, or a
state officer or employee sued in the official capacity) to answer the complaint.

If you do not return the signed acknowledgment and waiver within the time
indicated, I will arrange to have the summons and complaint served on you, and I will ask
the court to require you, or the entity you represent, to pay the expenses of making service.

Please read the enclosed statement about the duty to avoid unnecessary expense.

I declare, under penalty of perjury, that this REQUEST is being sent to you on the date
below.

DATED this} day ofan / 2019.

é

von SHERWOOD WILSON DEOLA PLLP

SCOTT PETERSON

AATTORNEY FOR PLAINTIFF
401 North Last Chance Gulch
P.O. Box 557

Helena, Montana 59624-0557
(406) 442-3261

(406) 443-7294 facsimile

speterson@mswdlaw.com

 

 
Case 6:19-cv-00079-CCL Document1-1 Filed 11/26/19 Page 7 of 36

MONTANA FIRST JUDICIAL DISTRICT COURT
LEWIS AND CLARK COUNTY

 

 

MARTY BURCKHARD, Cause No: DDV 2017-273
Plaintiff,
SUMMONS
Vv.

WAL-MART STORES, INC.; D/B/A
WALMART and JOHN DOES I-XXX,

Defendants.

 

 

 

THE STATE OF MONTANA TO THE ABOVE-NAMED DEFENDANT,
Wal-Mart Stores, Inc., d/b/a Walmart:

You ate hereby Summoned to answer the Complaint in this action which is filed in
the office of the Clerk of this Court, a copy of which is herewith served upon you, and to
file your answer and serve a copy thereof upon the Plaintiffs attorney within twenty-one
(21) days after the date of service of this Summons, exclusive of the day of service; and in
case of your failure to appear or answer, judgment will be taken against you by default for
the relief demanded in the Complaint.

Witness by my hand and seal of said Court, this 1 day of September, 2019.
CLERK OF COURT

K KRESGE

Deputy Clerk

BY:

 

 
Case 6:19-cv-00079-CCL Document1-1 Filed 11/26/19 Page 8 of 36

James E. Brown
THE JAMES BROWN LAW OFFICE, PLLC
30 South Ewing Street.

Helena, MT 59601

Telephone: (406) 449-7444

Facsimile: (406) 443-2478

Email: thunderdomelaw@gmail.com

 

Attorney for Plaintiffs
MONTANA FIRST JUDICIAL DISTRICT
LEWIS AND CLARK COUNTY
MARTY BURCKHARD, |
Plaintiff, Cause No. Dy ) V~20 \7-273
VS.
. . VERIFIED COMPLAINT

WAL-MART STORES, INC.; D/B/A WALMART and FOR DAMAGES AND
JOHN DOES I-XXX, DEMAND FOR JURY TRIAL

Defendants.

 

 

COMES NOW, the Plaintiff, MARTY BURCKHARD, and for his claim for relief
against the Defendant(s), allege(s) as follows:
. JURISDICTION

1. Marty Burckhard is a resident of Lewis and Clark County.

2. Wal-Mart Stores, Inc. (“Walmart”) is a Delaware corporation that does business. across
the United State and Montana. Wal-Mart Stores, Inc. operates Walmart stores across the
“state of Montana.

3. Wal-Mart Stores, Inc. does business as “Walmart.”

4. The store where Mr. Burckhard bought the defective bicycle at.issue is located at 2750
Prospect Avenue in Helena, Montana.

5. Venue is proper in Lewis and Clark County as this is the county where the events
complained of transpired.

0091 VERIFIED COMPLAINT.- PAGE 1 oF 4
Case 6:19-cv-00079-CCL Document1-1 Filed 11/26/19 Page 9 of 36

FACTSCOMMONTOALLCLAIMS

6. On June 30, 2014, Marty Burckhard purchased a Hyperbike Company Static bicycle at
the Walmart store located on Prospect Avenue in Helena, Montana.

7. Mr. Burckhard bought the bicycle preassembled from this Walmart and paid extra for the
bike to be assembled.

On August 10, 2014 Mr. Burckhard rode the Static bicycle on a ride with his children.

f°

9. During the ride, the handlebars pulled away from the frame causing Mr. Burckhard to fall
off.

10. Mr. Burckhard suffered multiple, serious injuries as a result of the fall.

11. John Does I-XXX are pétsons or eritities unknown to the Plaintiff at this time who may
be included as parties to this matter when the true name of the Defendant is discovered,
including persons who may be employees of Defendant.

Count I: Negligence

12. Plaintiff re-alleges and reincorporates each preceding paragraph of this Complaint as if
set forth specifically in this Count.

13. Wal-Mart Stores, Inc. had a duty to properly assemble the Hyperbike Co. Static bicycle
and had a separate duty not to sell a defective bike to one of its customers.

14. Wal-Mart Stores, Inc. owed a duty of care to Plaintiff.

15. Wal-Mart Stores, Inc. breached that duty by failing to properly assemble the bicycle.

16. Marty Burckhard suffered extensive injuries because of the fall caused by the
negligently-assembled Hyperbike Company Static bicycle.

17. Were it not for Walmart’s negligence, Plaintiff would not have suffered extensive

physical injuries and would not have suffered financial damages.

0091 VERIFIED COMPLAINT - PAGE 2 OF 4
Case 6:19-cv-00079-CCL Document1-1 Filed 11/26/19 Page 10 of 36

Count Ui: Products Liability

18. Plaintiff re-alleges and reincorporates each preceding paragraph of this Complaint as if
set forth specifically in this Count.

19, Wal-Mart Stores, Inc. improperly assembled the Hyperbike Company Static bicycle,
thereby creating a dangerous latent defect.

20. Mr..Burckhard purchased the bicycle from Walmart and the bicycle was purchased,
unknowingly, in a defective condition.

21. Mr. Burckhard rode the bicycle and suffered extensive injuries as a result of the latent
assembly and manufacturing defect.

22. Were it not for the defective nature of the bike purchased, Plaintiff would not have

suffered extensive physical injuries and would not have suffered financial damages.

WHEREFORE, The Plaintiff prays for the following relief:

1. Fora determination that judgment should be awarded to the Plaintiff on all the counts listed
herein;

2. For damages from the Defendants’ negligence and manufacturing defect, including, but
not limited to, personal injury, medical bills, out-of-pocket expenses, lost wages, and pain
and suffering;

3. For trial by jury;

4, For an award of attorneys’ fees and costs; and

5. All such and other relief as the Court and a trier of fact may deem necessary and proper.

0091 —- VERIFIED COMPLAINT ~ PAGE 3 OF 4
Case 6:19-cv-00079-CCL Document1-1 Filed 11/26/19 Page 11 of 36

DATED this A day of April, 2017.

THE JAMES BROWN LAW OFFICE, PLLC

     
 

 

James E. Brown |
Attorney for Plointi,

0091 VERIFIED COMPLAINT - PAGE 4-0F 4
Case 6:19-cv-00079-CCL Document1-1 Filed 11/26/19 Page 12 of 36

Scott Peterson

MORRISON SHERWOOD WILSON DEOLA PLLP
401 North Last Chance Gulch

P.O. Box 557

Helena, Montana 59624-0557

(406) 442-3261

(406) 443-7294 facsimile hoe
speterson(@mswdlaw.com U Q at 2 q

 

Attorneys for Plaintiff

MONTANA FIRST JUDICIAL DISTRICT COURT
LEWIS AND CLARK COUNTY

 

MARTY BURCKHARD, Cause No. DDV 2017-273
Plaintiff,
ACKNOWLEDGMENT AND
Vv. WAIVER OF SERVICE OF A
SUMMONS

WAL-MART STORES, INC.; D/B/A
WALMART and JOHN DOES 1-XXxXx,

Defendants.

 

 

TO: SCOTT PETERSON

I have received your request to acknowledge and waive service of a summons in this
action, along with a copy of the Complaint, two copies of this acknowledgment and waiver
form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity I represent, agree to save the expense of serving a summons and
complaint in this case.

I understand that I, or the entity I represent, will keep all defenses or objections to
the lawsuit, the court’s jurisdiction, and the venue of the action, but that I waive any
objections to the absence of a summons ot of service.

I also understand that I, or the entity I represent, must file and serve an answer or a
motion under Montana Rule of Civil Procedure 12 within 21 days from the date I sign this
acknowledgement and waiver form (or 42 days if I am signing on behalf of the State or a
state officer or employee).
Case 6:19-cv-00079-CCL Document1-1 Filed 11/26/19 Page 13 of 36

If I fail to do so, a default judgment will be entered against me or the entity I

. represent.

DATE: ld ( € (19

Hb ALY MA

Mar¢hall Mickelson

Attorney for Wal-Mart Stores, Inc.
129 W. Park St., Ste. 300

Butte, MT 59701

406-782-5800 Phone

mmick(@cpklawmt.com

 
Case 6:19-cv-00079-CCL Document1-1 Filed 11/26/19 Page 14 of 36

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Montana Rules of Civil Procedure has a provision to avoid the
unnecessaty expenses of serving a summons and complaint. A defendant who fails to return
a signed acknowledgment and waiver of service requested by a plaintiff will be required to
pay the expenses of service, unless the defendant shows good cause for the failure.

“Good cause” does not include a belief that the lawsuit is groundless, or that it has
been brought in an improper venue, or that the court has no jurisdiction over this matter or
over the defendant or the defendant’s property.

If the acknowledgment and waiver is signed and returned, you can still make these
and all other defenses and objections, but you cannot object to the absence of a summons or
of service.

If you waive service, then you must, within the time specified on the
acknowledgment and waiver form, serve an answer or a motion under Rule 12 on the
plaintiff and file a copy with the coutt.

Lo
Case 6:19-cv-00079-CCL Document1-1 Filed 11/26/19 Page 15 of 36

Marshal L. Mickelson

CORETTE BLACK CARLSON & MICKELSON.
129 West Park Street

P.O. Box 509

Butte, MT 59703

PH  : 406-782-5800

FAX : 406-723-8919

mmick@cpklawmt.com

Attorneys for Defendant Wal-Mart Stores, Inc.

MONTANA FIRST JUDICIAL DISTRICT COURT, LEWIS & CLARK COUNTY

MARTY BURCKHARD,

Plaintiff,
V.

WAL-MART STORES, INC. d/b/a
WALMART and JOHN DOES I-XXX,

Defendants.

+ £ + F ££ FF FF F F

 

TO: Plaintiff and his counsel of record

No. DDV-2017-273

REQUEST FOR STATEMENT OF
CLAIM

You are hereby requested, pursuant to Mont. Code Ann. § 25-4-312, to provide a

statement within fifteen (15) days hereof setting forth the nature and amount of

damages being sought in this action.

DATED this 9th day of October, 2019.

CORETTE BLACK CARLSON & MICKELSON

B

Gb.

“P.O. Box 509°
Butte, MT 59703

Attorneys for Defendant Wal-Mart
Case 6:19-cv-00079-CCL Document1-1 Filed 11/26/19 Page 16 of 36

CERTIFICATE OF SERVICE

This is to certify that the foregoing was duly served upon counsel of record at
their address or addresses this 9th day of October, 2019.

Scott Peterson

Morrison Sherwood Wilson Deola PLLP
401 North Last Chance Gulch

P.O. Box 557

Helena, MT 59624-0557

CORETTE BLACK CARLSON & MICKELSON

py Slum

P.O. Box 509 7]
Butte, MT 59703

REQUEST FOR STATEMENT OF CLAIM
‘Case 6:19-cv-00079-CCL Document1-1 Filed 11/26/19 Page 17 of 36

Marshal L. Mickelson

CORETTE BLACK CARLSON & MICKELSON.
129 West Park Street

P.O. Box 509

Butte, MT 59703

PH : 406-782-5800

FAX : 406-723-8919

mmick@cpklawmt.com

Attorneys for Defendant Wal-Mart Stores, Inc.

MONTANA FIRST JUDICIAL DISTRICT COURT, LEWIS & CLARK COUNTY

MARTY BURCKHARD, No. DDV-2017-273
Plaintiff, DEFENDANT WAL-MART’S
V. ANSWER AND JURY DEMAND

WAL-MART STORES, INC. d/b/a
WALMART and JOHN DOES I-XXX,

Defendants.

+ ee OR Oe HOR OH

 

COMES NOW defendant Wal-Mart Stores, Inc. and for its Answer to plaintiff's

Complaint admits, denies, and alleges as follows:

JURISDICTION
1. Admit based on information and belief.
2. Admit at the time this Complaint was filed, Wal-Mart Stores, Inc. was a

Delaware corporation doing business across the United States and Montana and Wal-
Mart Stores, Inc. operated Wal-Mart stores in the State of Montana. Defendant
affirmatively alleges the name of the company has been changed from Wal-Mart Stores,
Inc. to Walmart, Inc.

3. Admit Walmart Stores, Inc. did business as Wal-Mart and now Walmart,

Inc. does business and operates retail stores as Wal-Mart.
Case 6:19-cv-00079-CCL Document 1-1 Filed 11/26/19 Page 18 of 36

4: Admit Wal-Mart, Inc. operates a retail store located at 2750 Prospect
Avenue, Helena, MT. With respect to the remaining allegations contained in
paragraph 4, defendant is without knowledge or information sufficient to form a belief as
to the truth of said allegations and therefore denies the same.

5. Admit.

FACTS COMMON TO ALL CLAIMS

6. With respect to the allegations contained in paragraph 6, defendant is
without knowledge or information sufficient to form a belief as to the truth of said
allegations and therefore denies the same.

7. With respect to the allegations contained in paragraph 7, defendant is
without knowledge or information sufficient to form a belief as to the truth of said
allegations and therefore denies the same.

8. With respect to the allegations contained in paragraph 8, defendant is
without knowledge or information sufficient to form a belief as to the truth of said
allegations and therefore denies the same.

9. With respect to the allegations contained in paragraph 9, defendant is
without knowledge or information sufficient to form a belief as to the truth of said
allegations and therefore denies the same.

10. With respect to the allegations contained in paragraph 10, defendant is
without knowledge or information sufficient to form a belief as to the truth of said

allegations and therefore denies the same.

DEFENDANT WAL-MART'S ANSWER AND JURY DEMAND 2
Case 6:19-cv-00079-CCL Document1-1 Filed 11/26/19 Page 19 of 36

| 11. With respect to the allegations contained in paragraph 11, defendant is
without knowledge or information sufficient to form a belief as to the truth of said
allegations and therefore denies the same.
COUNT I: NEGLIGENCE

12. Defendant realleges and incorporates its responses to paragraphs 1-11 as

set forth above.
~ 13. Paragraph 13 consists of conclusions of law and therefore no response is
necessary. To the extent a response is necessary, defendant denies those allegations.

14. | Paragraph 14 consists of a conclusion of law and therefore no response is
necessary. To the extent a response is necessary, defendant denies that allegation.

15. Deny.

16. Deny any negligence on the part of defendant. With respect to the
remaining allegations contained within paragraph 16, defendant is without knowledge or
information sufficient to form a belief as to the truth of said allegations and therefore
denies the same.

_ 17. Deny.
COUNT II: PRODUCTS LIABILITY

18. Defendant realleges and incorporates its responses to paragraphs 1-17 as
set forth above.

19. Deny.

20. With respect to the allegations contained in paragraph 20, defendant is
without knowledge or information sufficient to form a belief as to the truth of said

allegations and therefore denies the same.

DEFENDANT WAL-MART'S ANSWER AND JURY DEMAND : 3
Case 6:19-cv-00079-CCL Document1-1 Filed 11/26/19 Page 20 of 36

21. With respect to the allegations contained in paragraph 21, defendant is
without knowledge or information sufficient to form a belief as to the truth of said
allegations and therefore denies the same.

22. With respect to the allegations contained in paragraph 22, defendant is
without knowledge or information sufficient to form a belief as to the truth of said
allegations and therefore denies the same.

23. Defendant denies each and every allegation of plaintiff's Complaint not
specifically admitted herein.

AFFIRMATIVE DEFENSES

1. Plaintiff's Complaint fails to state a claim upon which relief can be granted.

2. At this time defendant lacks complete information of the facts giving rise to
liability and plaintiff's injuries and damages; however, to the extent plaintiff's injuries and
damages were caused, in whole or in part, by circumstances and conditions that were
beyond the control of defendant, beyond its knowledge, and/or were unforeseeable,
those causes constitute intervening and superseding causes for which defendant is not
liable.

3. At this time defendant lacks complete information of the facts giving rise to
liability and plaintiffs injuries and damages; however, defendant has no responsibility or
liability for plaintiff's injuries and damages which were caused by the actions of other
persons for whose conduct defendant is not responsible.

4, Plaintiff's negligence was the cause or contributing cause of the injuries

and damage which he alleges and therefore plaintiff's claims are barred or, in the

DEFENDANT WAL-MART'S ANSWER AND JURY DEMAND 4
Case 6:19-cv-00079-CCL Document1-1 Filed 11/26/19 Page 21 of 36

alternative, must be diminished by an amount that is proportionately equal to plaintiff's
percentage of negligence. |

5. Plaintiff assumed the risk of the injuries and damages alleged by him and
therefore plaintiff's claims are barred or, in the alternative, must be diminished by an
amount that is proportionately equal to plaintiffs percentage of fault.

6. If plaintiff discovered any alleged defect and/or the defect was open and
obvious and plaintiff unreasonably made use of the product and was injured by it,
plaintiff's claims are barred or, in the alternative, must be diminished by an amount that
is proportionately equal to plaintiff's percentage of fault.

7. The product at issue was unreasonably misused by plaintiff and such
misuse caused or contributed to plaintiffs injury and therefore plaintiff's claims are
barred or, in the alternative, must be diminished by an amount that is proportionately
equal to plaintiff's percentage of fault.

8. At this time defendant lacks complete information on plaintiff's injuries and
damages; however, plaintiff has a duty to mitigate his damages and to the extent he has
not, defendant is not responsible for any injuries or damages caused by plaintiff's failure
to mitigate his damages.

9. At this time defendant lacks complete information on plaintiffs injuries and
damages; however, to the extent plaintiff's injuries or damages are an aggravation to a
preexisting condition, defendant is not responsible to the extent the conditions can be
apportioned,

10. Atthis time defendant lacks complete information on plaintiff's injuries and

damages; however, to the extent plaintiff's injuries or damages, if any, were caused by

DEFENDANT WAL-MART'S ANSWER AND JURY DEMAND 5
Case 6:19-cv-00079-CCL Document1-1 Filed 11/26/19 Page 22 of 36

prior or subsequent injuries, illnesses, or defects, defendant is not liable for those
injuries or damages.

11. If plaintiff has received or may receive payment for the damages alleged in
his Complaint from a collateral source as defined in Mont. Code Ann. § 27-1-307,
plaintiffs recovery must be reduced by the amount paid or payable from the collateral
source pursuant to Mont. Code Ann. § 27-1-308.

12. Plaintiff's claims may be barred by the applicable statute of limitations.

13. Plaintiffs claims may be barred by the doctrine of laches.

WHEREFORE, defendant having fully answered plaintiff's Complaint prays for
judgment as follows:

| 1. The Complaint against defendant be dismissed and plaintiff take nothing

by virtue of his Complaint;

2. Judgment be entered in favor of defendant, together with costs of suit;
and, |

3. For any further relief the court deems just and proper under the
circumstances.

JURY DEMAND
Defendant demands a jury trial of all issues raised in plaintiff's Complaint.
DATED this 23rd day of October, 2019.

CORETTE BLACK CARLSON & MICKELSON

By VA GE

P.O. Box 509
Butte, MT 59703

‘Attorneys for Defendant Wal-Mart

DEFENDANT WAL-MART'S ANSWER AND JURY DEMAND 6
Case 6:19-cv-00079-CCL Document1-1 Filed 11/26/19 Page 23 of 36

CERTIFICATE OF SERVICE

This is to certify that the foregoing was duly served upon counsel of record at
their address or addresses this 23rd day of October, 2019.

Scott Peterson

Morrison Sherwood Wilson Deola PLLP
401 North Last Chance Gulch

P.O. Box 557

Helena, MT 59624-0557

CORETTE BLACK CARLSON & MICKELSON

By Lawns Lhe)

P.O. Box 509
Butte, MT 59703

DEFENDANT WAL-MART'S ANSWER AND JURY DEMAND
Case 6:19-cv-00079-CCL Document1-1 Filed 11/26/19 Page 24 of 36
OCT 3 0 2019

Scott Peterson 1 3 3 6
MORRISON, SHERWOOD, WILSON & DEOLA, PLLP f

401 North Last Chance Gulch

P.O. Box 557

Helena, MT 59624-0557

Telephone: (406) 442-3261

Facsimile: (406) 443-7294

speterson@mswdlaw.com

Attorneys for Plaintiff

MONTANA FIRST JUDICIAL DISTRICT COURT
LEWIS AND CLARK COUNTY

 

MARTY BURCKHARD,
Case No.: DDV 2017-273
Plaintiff,

Vs. BURCKHARD’S STATEMENT
OF DAMAGES
WAL-MART STORES, INC.; D/B/A
WALMART and JOHN DOES I-XXX,

Defendants.

 

 

Marty Burckhard provides the following statement of damages. All damages are
purely estimates at this time that Burckhard anticipates refining through discovery process
and possible expert testimony.

I, LOST WAGES AND LOST EARNING CAPACITY

A. Past lost wages or lost earning capacity: $275,000

B. Future lost wages or lost earning capacity: $1,375,000
II. PAST MEDICAL EXPENSES

A. Past medical expenses: Approximately $30,000!

B. Future medical expenses: Unknown

 

' Plaintiff has been in contact with Burckhard’s health insurer, but has not heard back from the insurer about specific

amounts due.
STATEMENT OF DAMAGES PAGE!
Case 6:19-cv-00079-CCL Document1-1 Filed 11/26/19 Page 25 of 36

Ill. GENERAL DAMAGES

General damages ate really for the jury’s determination. These damages include, but
ate not limited to, pain and suffering, emotional distress, lost established course of life, and
lost enjoyment of life. Forced to place a number on the general damages, Burckhard would
say his general damages ate $250,000. Again, though, Burckhard’s position is that the jury—
and only the jury—can really assess his harm and how to compensate Burckhard for that
harm. The standatd Montana juty instructions in fact recognize that there is no definitive
way to calculate these damages, and that the jury should award what is just and reasonable.
We trust the jury to make that decision, and the jury may go lower or higher in damages as it
sees fit after hearing the evidence.

DATED this LO day of October, 2019.

oe Le & DEOLA, PLLP ©

of Scott Peterson
Attorney Plaintiff

CERTIFICATE OF SERVICE

The undersigned hereby certifies that on this AE day of October, 2019, a true and
correct copy of the foregoing was mailed, first-class postage prepaid, addressed as follows:

Marshal L. Mickelson
CORETTE BLACK CARLSON & MICKELSON

129 West Park Street
Gone. QC? L
tC -.

P.O. Box 509
Butte, MT 59703
PAGE2

STATEMENT OF DAMAGES
Case 6:19-cv-00079-CCL Document1-1 Filed 11/26/19 Page 26 of 36

  

. scott Peterson

MORRISON, SHERWOOD, WILSON & DEOLA, PLLP NOV 05 2019
401 North Last Chance Gulch
P.O. Box 557 ANGIE SPARKS, Clerk of District Court
Helena, MT 59624-0557 AMBER MULLEN Yc
Telephone: (406) 442-3261 ay
Facsimile: (406) 443-7294 (
spetetson@mswdlaw.com

Cw Cin. Comp)
Attorneys for Plaintiff | ww 22.

MONTANA FIRST JUDICIAL DISTRICT

 

LEWIS AND CLARK COUNTY
MARTY BURCKHARD, Cause No. DDV 2017-273
Plaintiff,
vs: AMENDED COMPLAINT
FOR DAMAGES AND
WALMART, INC; D/B/A WALMART and DEMAND FOR JURY TRIAL
JOHN DOES L-XXX,
. Defendants.

 

 

COMES NOW, the Plaintiff, Marty Burckhard, and for his claim for relief against the
Defendant(s), allege(s) as follows:
JURISDICTION
1. Marty Burckhard is a resident of Lewis and Clatk County.
2. Burckhard’s original complaint named Wal-Mart Stores, Inc, as a defendant, which is a
Delaware corporation that does business actoss the United State and Montana. Since
that complaint was filed, Wal-Mart Stores, Inc. has renamed itself as Walmart, Inc.

(“Walmart”) which is now the named defendant in the amended complaint. Other than

AMENDED COMPLAINT - PAGE 1] OF 4
Case 6:19-cv-00079-CCL Document1-1 Filed 11/26/19 Page 27 of 36

10.

11.

the name change, Walmart, Inc. and Wal-Mart Stores, Inc. are the identical entity with
the same employees, assets, and liabilities.

Walmart operates stores across the state of Montana.

Walmart, Inc. does business as “Walmart.”

The store where Mr. Burckhard bought the defective bicycle at issue is located at 2750
Prospect Avenue in Helena, Montana.

Venue is proper in Lewis and Clark County as this is the county where the events

complained of transpired.
FACTS COMMON TO ALL CLAIMS

On June 30, 2014, Marty Burckhard purchased a Hyperbike Company Static bicycle at
the Walmart store located on Prospect Avenue in Helena, Montana.

Mr. Burckhard bought the bicycle preassembled from this Walmart and paid extra for
the bike to be assembled.

On August 10, 2014, Mr. Burckhard rode the Static bicycle on a ride with his children.
During the ride, the handlebars pulled away from the frame causing Mr. Burckhard to
fall off.

Mr. Burckhard suffered multiple, serious injuries as a result of the fall.

12. John Does I~XXX are persons or entities unknown to the Plaintiff at this time who

may be included as parties to this matter when the true name of the Defendant is

discovered, including persons who may be employees of Defendant.

AMENDED COMPLAINT ~ PAGE 2 OF 4
Case 6:19-cv-00079-CCL Document1-1 Filed 11/26/19 Page 28 of 36

13.

Count I: Negligence

Plaintiff re-alleges and reincorporates each preceding paragraph of this Complaint as if

set forth specifically in this Count.

14. Walmart had a duty to properly assemble the Hyperbike Co. Static bicycle and had a

15.

16.

17.

18.

19.

20.

21.

22.

23.

separate duty not to sell a defective bike to one of its customers.

Walmart owed a duty of care to Plaintiff.

Walmart breached that duty by failing to properly assemble the bicycle.

Marty Burckhard suffered extensive injuries because of the fall caused by the
negligently-assembled Hyperbike Company Static bicycle.

Were it not for Walmart’s negligence, Plaintiff would not have suffered extensive

physical injuries and would not have suffered financial damages.

Count II: Products Liability

Plaintiff re-alleges and reincorporates each preceding patagraph of this Complaint as if
set forth specifically in this Count.

Walmart improperly assembled the Hyperbike Company Static bicycle, thereby creating
a dangerous latent defect. mone

Mr. Burckhard purchased the bicycle from Walmart and the bicycle was purchased,
unknowingly, in a defective condition.

Mr. Burckhard rode the bicycle and suffered extensive injuries as a result of the latent
assembly and defect.

Were it not for the defective nature of the bike putchased, Plaintiff would not have

suffered extensive physical injuries and would not have suffered financial damages.

AMENDED COMPLAINT - PAGE 3 OF 4
Case 6:19-cv-00079-CCL Document1-1 Filed 11/26/19 Page 29 of 36

WHEREFORE, The Plaintiff prays for the following relief:

1. For a determination that judgment should be awarded to the Plaintiff on all the counts
listed herein;

2. For damages from the Defendants’ negligence and manufacturing defect, including,
but not limited to, personal injuty, medical bills, out-of-pocket expenses, lost wages
and lost earning capacity, emotional distress, and pain and suffering;

3. For trial by jury;

4. For an award of attorneys’ fees and costs; and

5. All such and other relief as the Court and a trier of fact may deem necessaty and propet.

DATED nif, day of November, 2019.

MORRISON, SHERWOQBR, WILSON & DEOLA, PLLP

~~

By: | [

(Sco#’Peterfon

Attorney Plaintiff

CERTIFICATE OF SERVICE
The undersigned hereby certifies that on this day of November, 2019, a true and

cortect copy of the foregoing was mailed, first-class postage prepaid, addressed as follows:

Marshal L. Mickelson
CORETTE BLACK CARLSON & MICKELSON

129 West Park Street
ByNa sa ACR.

P.O. Box 509 .
Butte, MT 59703
Assistant to S. cokt Péterson

AMENDED COMPLAINT - PAGE 4 OF 4
Case 6:19-cv-00079-CCL Document1-1 Filed 11/26/19 Page 30 of 36

Marshal L. Mickelson

CORETTE BLACK CARLSON & MICKELSON
129 West Park Street

P.O. Box 509

Butte, MT 59703

PH  : 406-782-5800

FAX : 406-723-8919
mmick@cpklawmt.com

Attorneys for Defendant Walmart, Inc.
MONTANA FIRST JUDICIAL DISTRICT COURT, LEWIS & CLARK COUNTY

MARTY BURCKHARD, No. DDV-2017-273

Plaintiff, DEFENDANT WALMART’S

ANSWER TO PLAINTIFF’S
AMENDED COMPLAINT AND JURY
DEMAND

Vv.

WALMART, INC. d/b/a WALMART and
JOHN DOES I-XXX,

Defendants.

e+ FF ee ee ROR Oe

 

_ COMES NOW defendant Walmart, Inc. and for its Answer to plaintiff's Amended
Complaint admits, denies, and alleges as follows:
JURISDICTION

1. Admit based on information and belief.

2. Admit at the time this Amended Complaint was filed, Wal-Mart Stores, Inc.
was a Delaware corporation doing business across the United States and Montana and
Wal-Mart Stores, Inc. operated Wal-Mart stores in the State of Montana. Defendant
admits that the name of the company has been changed from Wal-Mart Stores, Inc. to
Walmart, Inc.

3. Admit Walmart operates stores across the state of Montana.

A. Admit.
Case 6:19-cv-00079-CCL Document1-1 Filed 11/26/19 Page 31 of 36

5. Admit Walmart, Inc. operates a retail store located at 2750 Prospect
Avenue, Helena, MT. With respect to the remaining allegations contained in
paragraph 5, defendant is without knowledge or information sufficient to form a belief as
to the truth of said allegations and therefore denies the same.

6. Admit.

FACTS COMMON TO ALL CLAIMS

7. With respect to the allegations contained in paragraph 7, defendant is
without knowledge or information sufficient to form a belief as to the truth of said
allegations and therefore denies the same.

| 8. With respect to the allegations contained in paragraph 8, defendant is
without knowledge or information sufficient to form a belief as to the truth of said
allegations and therefore denies the same.

| 9. With respect to the allegations contained in paragraph 9, defendant is
without knowledge or information sufficient to form a belief as to the truth of said
allegations and therefore denies the same.

10. With respect to the allegations contained in paragraph 10, defendant is
without knowledge or information sufficient to form a belief as to the truth of said
allegations and therefore denies the same.

11. With respect to the allegations contained in paragraph 11, defendant is
without knowledge or information sufficient to form a belief as to the truth of said

allegations and therefore denies the same.

DEFENDANT WAL-MART'S ANSWER TO PLAINTIFF'S AMENDED COMPLAINT AND JURY DEMAND 2
_ Case 6:19-cv-00079-CCL Document 1-1 Filed 11/26/19 Page 32 of 36

12. With respect to the allegations contained in paragraph 12, defendant is
without knowledge or information sufficient to form a belief as to the truth of said
allegations and therefore denies the same.

COUNT I: NEGLIGENCE

13. Defendant realleges and incorporates its responses to paragraphs 1-12 as
set forth above. }

14. Paragraph 14 consists of conclusions of law and therefore no response is
necessary. To the extent a response is necessary, defendant denies those allegations.

‘15. Paragraph 15 consists of a conclusion of law and therefore no response is
necessary. To the extent a response is necessary, defendant denies that allegation.

16. Deny.

- 17. Deny any negligence on the part of defendant. With respect to the
remaining allegations contained within paragraph 17, defendant is without knowledge or
information sufficient to form a belief as to the truth of said allegations and therefore
denies the same.

18. Deny.

COUNT Il: PRODUCTS LIABILITY

19. Defendant realleges and incorporates its responses to paragraphs 1-18 as
set forth above.

20. Deny.

21. With respect to the allegations contained in paragraph 21, defendant is
without knowledge or information sufficient to form a belief as to the truth of said

allegations and therefore denies the same.

DEFENDANT WAL-MART'S ANSWER TO PLAINTIFF'S AMENDED COMPLAINT AND JURY DEMAND 3
| Case 6:19-cv-00079-CCL Document1-1 Filed 11/26/19 Page 33 of 36

22. With respect to the allegations contained in paragraph 22, defendant is
without knowledge or information sufficient to form a belief as to the truth of said
allegations and therefore denies the same.

23. With respect to the allegations contained in paragraph 23, defendant is
without knowledge or information sufficient to form a belief as to the truth of said
allegations and therefore denies the same.

24. Defendant denies each and every allegation of plaintiff's Amended
Complaint not specifically admitted herein.

AFFIRMATIVE DEFENSES

1. Plaintiffs Amended Complaint fails to state a claim upon which relief can
be granted.
2. At this time defendant lacks complete information of the facts giving rise to

liability and plaintiff's injuries and damages; however, to the extent plaintiffs injuries and
damages were caused, in whole or in part, by circumstances and conditions that were
beyond the control of defendant, beyond its knowledge, and/or were unforeseeable,
those causes constitute intervening and superseding causes for which defendant is not
liable.

3. At this time defendant lacks complete information of the facts giving rise to
liability and plaintiff's injuries and damages; however, defendant has no responsibility or
liability for plaintiff's injuries and damages which were caused by the actions of other
persons for whose conduct defendant is not responsible.

4. Plaintiffs negligence was the cause or contributing cause of the injuries

and damage which he alleges and therefore plaintiff's claims are barred or, in the

DEFENDANT WAL-MART'S ANSWER TO PLAINTIFF'S AMENDED COMPLAINT AND JURY DEMAND 4
Case 6:19-cv-00079-CCL Document1-1 Filed 11/26/19 Page 34 of 36

alternative, must be diminished by an amount that is proportionately equal to plaintiff's
percentage of negligence.

5. Plaintiff assumed the risk of the injuries and damages alleged by him and
therefore plaintiffs claims are barred or, in the alternative, must be diminished by an
amount that is proportionately equal to plaintiffs percentage of fault.

6. If plaintiff discovered any alleged defect and/or the defect was open and
obvious and plaintiff unreasonably made use of the product and was injured by it,
plaintiff's claims are barred or, in the alternative, must be diminished by an amount that
is proportionately equal to plaintiff's percentage of fault.

7. The product at issue was unreasonably misused by plaintiff and such
misuse caused or contributed to plaintiff's injury and therefore plaintiff's claims are
barred or, in the alternative, must be diminished by an amount that is proportionately
equal to plaintiff's percentage of fault.

- 8. At this time defendant lacks complete information on plaintiffs injuries and
damages; however, plaintiff has a duty to mitigate his damages and to the extent he has
not, defendant is not responsible for any injuries or damages caused by plaintiff's failure
to mitigate his damages.

9. At this time defendant lacks complete information on plaintiff's injuries and
damages; however, to the extent plaintiff's injuries or damages are an aggravation to a
preexisting condition, defendant is not responsible to the extent the conditions can be
apportioned.

10. At this time defendant lacks complete information on plaintiff's injuries and

damages; however, to the extent plaintiff's injuries or damages, if any, were caused by

DEFENDANT WAL-MART'S ANSWER TO PLAINTIFF'S AMENDED COMPLAINT AND JURY DEMAND 5
Case 6:19-cv-00079-CCL Document1-1 Filed 11/26/19 Page 35 of 36

prior -or subsequent injuries, illnesses, or defects, defendant is not liable for those
injuries or damages.
11. If plaintiff has received or may receive payment for the damages alleged in
his Amended Complaint from a collateral source as defined in Mont. Code Ann. § 27-1-
307, plaintiffs recovery must be reduced by the amount paid or payable from the
collateral source pursuant to Mont. Code Ann. § 27-1-308.
_ 12. Plaintiff's claims may be barred by the applicable statute of limitations.
13. Plaintiffs claims may be barred by the doctrine of laches.
WHEREFORE, defendant having fully answered plaintiffs Amended Complaint
prays for judgment as follows:
1. The Amended Complaint against defendant be dismissed and plaintiff take
nothing by virtue of his Amended Complaint;
2. Judgment be entered in favor of defendant, together with costs of suit;
and, |
3. For any further relief the court deems just and proper under the
circumstances.
| JURY DEMAND
Defendant demands a jury trial of all issues raised in plaintiffs Amended
Complaint.

- DATED this 22nd day of November, 2019.

CORETTE BLACK CARLSON ICKELSON
B Lb ,

“P.O /Box 509°
Butte, MT 59703
Attorneys for Defendant Walmart

DEFENDANT WAL-MART'S ANSWER TO PLAINTIFF'S AMENDED COMPLAINT AND JURY DEMAND 6
Case 6:19-cv-00079-CCL Document1-1 Filed 11/26/19 Page 36 of 36

CERTIFICATE OF SERVICE

This is to certify that the foregoing was duly served upon counsel of record at
their address or addresses this 22nd day of November, 2019.

Scott Peterson

Morrison Sherwood Wilson Deola PLLP
401 North Last Chance Gulch

P.O. Box 557

Helena, MT 59624-0557

CORETTE BLACK CARLSON & MICKELSON

py oS haa.

P.O. Box 509 4 fH
Butte, MT 59703

DEFENDANT WAL-MART'S ANSWER TO PLAINTIFF'S AMENDED COMPLAINT AND JURY DEMAND
